Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-12 are pending.  Claim 1 and 7 stand withdrawn.  Claims 2-3, 5, 8, 11 and 12 stand amended.
Priority
Instant application 17258890, filed 01/08/2021 claims benefit as follows:

    PNG
    media_image1.png
    101
    376
    media_image1.png
    Greyscale
.
Response to Applicant Argument
In view of the amendment the 102 rejection of claims 5-6 is withdrawn because Applicant amended the claims to depend from claim 2. 
In view of the amendment to require claim 11 to depend from claim 8, the 103 rejection of claims 11 and 12 are withdrawn.  
In view of the amendment to claim 3, the 112 second paragraph rejection is withdrawn.
In view of the amendment, the objections of record are withdrawn.
With respect to the 103 rejection over the ‘537 publication in view of the ‘053 patent Applicant makes arguments.  Applicant argues that compound (2) is a novel intermediate.  However, as pointed out in the rejection of record ammonia is known as a treatment method and thus the ammonium salts would be expected based on the teachings of the ‘053 patent.  Applicant argues that all of the advantages stem from the ammonium intermediate, however as set forth in the rejection of record the ammonium intermediate would be predicted since the process allows for ammonia treatment.  Further, one is motivated to have more pure compound since the agent is known for an intended use there is motivation to have higher quality agents since it is used in the human body.
Applicant argument with respect to the ‘537 patent separately does not consider the combination of teachings and thus this argument has been considered but is not found to be persuasive. With respect to removing an impurity, the treatment with ammonia to form the intermediate has similar limitations as in the claims.  Applicant argues that there will be less impurities and reduced purification steps, however, the claims allow for comprising language and the art teaches methods of purification.  Further, there are no claims related to large scale as argued by Applicant.  
Applicant argues about acidic and basic resins, however, the art teaches these for use in purification, so this is not found to be persuasive. 
Applicant argues that the present invention comprises reaction of the triammonium salt with gadolinium oxide and adjusting conditions.  However, the claims do not require conditions and the art teaches various resins for manipulating the charge of the carboxylic acid.  
Applicant argues that the ‘537 publication fails to teach iron content.  The art is good for all it teaches and absent an affidavit showing that iron is present, one would take a lack of teaching as iron not being present.
In the schematic representation, Applicant is looking at the references individually and thus this is not found to be persuasive.
Further, with respect to purity and differences in purity of 0.05% such differences are within experimental error and there are no error bars around the numbers.  Thus, this argument has been considered but is not found to be persuasive.
The ‘053 patent teaches resins, removal of ammonia with distillation, and the demetalated carbon intermediate is known and it is known that you can manipulate the free structure with acid base chemistry and ammonia.  Further, the ‘053 patent explicitly suggests using volatile amines for purification.  One skilled in the art could readily recognize that the free organic substrate in the ‘053 patent is the same substrate in the ‘537 publication and that treatment with ammonia can lead to ease of removal using distillation.
The schemes fail to consider all the teachings of both references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Thus the arguments with respect to schematic representations are not persuasive.
Further, chemical manipulations of acids and bases with resins and purification methods are taught in the art.  Thus, one skilled in the art could readily use common chemical techniques to manipulate acids and bases.  The art teaches filtration, and choosing when to filter or distill is within the skill of the artisan.  
The key issue is the intermediate.  If the intermediate is not present in the ‘053 patent after “decomplexing” and using ammonia, then the rejection will be withdrawn.  Applicant should perform the decomplexation step and treat the resulting free organic structure with ammonia.  If the compound is not present following the procedure I the ‘053 patent then the intermediate is novel and non-obvious.  However, it is the position of the office that the compound would be present in the ‘053 patent.  Therefore, there are no novel structures in the instant process.  Chemical manipulations based on making different salt, using resins, purifying with columns, etc. are all within the skill of the chemist.
Applicant arguments in the schemes and over claims 2-6 are not found to be persuasive for at least the reasons cited above.  When thinking about the art as a whole, the intermediate is taught in the ‘053 patent.  With this as a known intermediate one could readily make or use this intermediate prior to treatment with gadolinium in the primary reference.  This aspect has not been considered when treating the references individually.
With respect to claims 8-12, the art teaches all of the structure.  If the art fails to teach a specific impurity it is the position of the office that it is absent unless Applicant shows otherwise with an affidavit.  With respect to motivation to purify, compounds having known utility in the human body provide motivation to purify intermediates along a synthetic process so that the product itself is of higher quality.  Thus, Applicant arguments with respect to claims 8-10 and 11-12 have been considered but are not found to be persuasive.
Further, and as stated above schemes relating to individual reference compared to the claims does not consider the combination and for at least these reasons the rejection is maintained.  
With respect to claims 11 and 12, the rejection was withdrawn and is reapplied as discussed above.  The instant claims contain comprising language so additional steps in the process are allowed, thus this argument is not persuasive.  If the art teaches additional steps the claims do not prevent additional steps from taking place.  
The key issue is structure and whether the intermediate is novel and therefore the active steps using the intermediate would necessarily be novel.  If the procedure in the ‘053 patent using ammonium treatment leads to the triammonium compound, then all the structures are met.  Changing protonation states, changing salt forms, using resins, not using resins, using distillation, concentration, these are all standard chemical operations.  If Applicant perform the decomplexation and ammonia treatment step in the ‘053 patent and show that the intermediate is not present then Examiner will withdraw the rejections related to the process claims.  However, it is the position of the Examiner that all of the structures in the processes are met and that the each of the gerund process steps are met.
Applicants’ 30 pages of arguments have been considered but are not found to be persuasive. 

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 2-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180105537 (“the ‘537 publication”, made of record on the IDS) in view of US-9447053 (“the ‘053 patent”, made of record on the IDS).
The ‘537 publication teaches a process for producing high purity gadobutrol with a purity based on HPLC of more than 99.7-99.9% and the use for preparing a pharmaceutical formulation for parental administration.  The process uses controlled crystallization.
The ‘537 publication teaches step a).  For example, instant step a requires (1) below reacting to give for example (2) below in the presence of lithium.

    PNG
    media_image2.png
    506
    627
    media_image2.png
    Greyscale

These compounds are further reacted to generated the carboxylic acids leading to Gadobutrol:

    PNG
    media_image3.png
    392
    747
    media_image3.png
    Greyscale
.
See for example DOTA above.  Further, the ‘537 publication teaches sodium monochloroacetate at [0026] and the process at [0026] for example.
The ‘537 publication teaches reacting with Gadolinium oxide at for example [0025].
The ‘537 publication teaches using resin for purification:

    PNG
    media_image4.png
    191
    300
    media_image4.png
    Greyscale
.  See also [0093].
The ‘537 publication fails to teach an intermediate (2) resulting from ammonia treatment for claim 2, and calcium hydroxide for claim 8.
The ‘053 patent teaches binding the free ligand such as (3) above to an acidic ion exchange resin and eluting with an aqueous alkaline solution.  Further, the aqueous alkaline solution is taught to be ammonia or volatile amines:
(16)    Preferred aqueous alkaline reagents for the eluent are bases that may be removed from an aqueous solution by distillation. The advantage of such reagents is that they will be removed from the ligand-containing eluate by evaporation of water. The aqueous alkaline reagents may be ammonia or volatile amines.

Further, the ‘053 patent teaches the purification of Gadobutrol with a resin in example 1 and eluting with ammonia.
Thus, the ‘053 patent teaches that ammonia can be used to elute which would provide the triammonium salt of step b.  Further,  the ‘053 patent teaches the active step of purifying Gadobutrol with acidic or basic resin in example 1.
The ‘053 patent teaches using calcium hydroxide for the synthesis of the calcium complex.  For example:
10. The process according to claim 1, wherein the calcium ion source in step f) is calcium carbonate, calcium oxide, or calcium hydroxide
Thus, all the active steps are taught in the prior art.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies – combining prior art elements according to known methods to yield predictable results.  In this case, the primary reference teaches some active steps relating to synthesis and purification of polyamino compounds containing gadolinium and the secondary reference teaches the synthesis and isolation of polyamino compounds containing gadolinium and calcium.  One skilled in the art could readily combine steps from references having similar utility to arrive at the instant claims.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made. 
	 
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US-20180105537 (“the ‘537 publication”, made of record on the IDS) in view of US-9447053 (“the ‘053 patent”, made of record on the IDS) and further in view of WO-2011054827 (“the ‘247 publication”).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach the sodium salt.
The ‘827 publication teaches that the sodium salt can be made by treating Calcobutrol with sodium hydroxide.  For example:

    PNG
    media_image5.png
    69
    540
    media_image5.png
    Greyscale
.
In addition, the ‘827 publication teaches:

    PNG
    media_image6.png
    173
    519
    media_image6.png
    Greyscale
.
The ‘827 publication fails to teach purity levels of the sodium salt.
However, it would have been prima facie obvious to one having ordinary skill in the art to purify a compound because the compound is used in humans (see page 1).  Further, the Calcobutrol is shown to be 99.4% pure, thus one would expect high purities of the sodium salt.  Still further, according to MPEP 2144.09:  purifying an old product is prima facie obvious “[p]urer forms of known products may be patentable, but the mere purity of a product, by itself, does not render the product unobvious”.  There is motivation to have higher purity in order to have a better product for in vivo usage.  One skilled in the art would expect success because the ‘827 publication teaches for example a method of synthesis of the salt and a variety of methods of purification for salt and ionic compounds.
With respect to the combination, in KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies combining known elements.  In this case the combination teaches methods of synthesis of Gadobutrol and the ‘827 publication teaches modifications of similar structures to make alternative salts.  These are from the same field of endeavor and have the same or similar chemical structure such that one would predict compounds in the combination could function in the methods of the ‘827 publication.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622